1
2                                      JS-6
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      J.J.R.,                                       Case No. 5:18-cv-00393-DMG-SHK
12
13
      Plaintiff,                                    JUDGMENT
14                       v.
15    NANCY A. BERRYHILL, Acting
16    Commissioner of Social Security,
17                                  Defendant.

18
19
            Pursuant to the Order Accepting Findings and the Recommendation of the
20
     United States Magistrate Judge,
21
            IT IS HEREBY ADJUDGED that the final decision of the Commissioner of
22
     the Social Security Administration is REVERSED and this case is REMANDED
23
     for further administrative proceedings
24
25
     DATED: August 26, 2019
26
27                                            DOLLY M. GEE
                                              United States District Judge
28
